DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Ayotte et al., hereinafter Ayotte, US Patent No. 10,309,884 teaches a method of estimating warpage of an interposer (Ayotte Col. 1, Lines 33-45, wherein warpage of a package including an interposer is predicted), the interposer comprising a through electrode passing through a substrate, and a plurality of metal wiring layers and a plurality of insulating layers on the substrate (Ayotte Figs. 1 and 2 and Col. 4, Lines 46-67, see substrate comprising a plurality of metal layers and insulating layers), the method comprising: 
performing a temperature sweep test at a plurality of temperatures by using sample interposers, and measuring warpages of the sample interposers according to the plurality of temperatures (Ayotte Col. 8, Lines 4-11 and Col. 13, Lines 9-13, wherein testing is performed at a plurality of temperatures on packages including an interposer, with warpages being measured and stored in a database).

The prior art of record does not teach or suggest the following claim limitations:
 
deriving a warpage slope, as a function of temperature, of each of the sample interposers; 
deriving a warpage model by linearly fitting the warpage slope with respect to an average pattern density of the metal wiring layers in each of the sample interposers; and 
calculating a room temperature warpage reference value of the interposer based on the warpage model.

Regarding Claim 9,  Ayotte, US Patent No. 10,309,884 teaches a method of manufacturing a semiconductor package comprising an interposer comprising a through electrode passing through a substrate, and a plurality of metal wiring layers and a plurality of insulating layers on the substrate (Ayotte Figs. 1 and 2 and Col. 4, Lines 46-67, see substrate comprising a plurality of metal layers and insulating layers), the method comprising: 
deriving a warpage reference value by using sample interposers (Ayotte Col. 8, Lines 52-67, Col. 9, Lines 1-3, Col. 13, Lines 14-19 and Col. 14, Lines 18-50, wherein a threshold stiffness or warpage value is established); and 
deriving an expected cumulative warpage of the interposer so that the interposer has an expected warpage that is greater than or equal to the warpage reference value (Ayotte Col. 13, Lines 14-19 and Col. 14, Lines 18-50, wherein a stiffness or warpage value of a package is determined and modified so that is meets the threshold value), 
wherein the deriving of the warpage reference value comprises: 
performing a temperature sweep test at a plurality of temperatures by using the sample interposers with different pattern densities of the metal wiring layers, and measuring warpages according to the plurality of temperatures (Ayotte Col. 8, Lines 4-11 and Col. 13, Lines 9-13, wherein testing is performed at a plurality of temperatures on packages including an interposer, with warpages being measured and stored in a database).

The prior art of record does not teach or suggest the following claim limitations:

deriving a warpage slope, as a function of temperature, of each of the sample interposers; 
deriving a warpage model by linearly fitting the warpage slope with respect to an average pattern density of the metal wiring layers in each of the sample interposers; and 
calculating a room temperature warpage reference value of the interposer based on the warpage model.

Regarding Claim 20, Ayotte, US Patent No. 10,309,884 teaches a method of manufacturing a semiconductor package comprising an interposer comprising a through electrode passing through a substrate, and a plurality of metal wiring layers and a plurality of insulating layers on the substrate (Ayotte Figs. 1 and 2 and Col. 4, Lines 46-67, see substrate comprising a plurality of metal layers and insulating layers), the method of forming the interposer comprising: 
deriving a warpage reference value by using sample interposers (Ayotte Col. 8, Lines 52-67, Col. 9, Lines 1-3, Col. 13, Lines 14-19 and Col. 14, Lines 18-50, wherein a threshold stiffness or warpage value is established); 
deriving an expected cumulative warpage of the interposer so that the interposer has the expected cumulative warpage that is greater than or equal to the warpage reference value (Ayotte Col. 13, Lines 14-19 and Col. 14, Lines 18-50, wherein a stiffness or warpage value of a package is determined and modified so that is meets the threshold value); and 
manufacturing the interposer (Ayotte Col. 4, Lines 39-45, wherein the package including the interposer is manufactured and assembled), 
wherein the deriving of the warpage reference value comprises: 
performing a temperature sweep test at a plurality of temperatures by using the sample interposers with different pattern densities of the metal wiring layers, and measuring warpages according to the plurality of temperatures (Ayotte Col. 8, Lines 4-11 and Col. 13, Lines 9-13, wherein testing is performed at a plurality of temperatures on packages including an interposer, with warpages being measured and stored in a database).

The prior art of record does not teach or suggest the following claim limitations:

deriving a warpage slope, as a function of temperature, of each of the sample interposers; 
deriving a warpage model by linearly fitting the warpage slope with respect to an average pattern density of the metal wiring layers in each of the sample interposers; and 
calculating a room temperature warpage reference value of the interposer based on the warpage model, 
wherein the deriving of the warpage model comprises linearly fitting the warpage slope with respect to the average pattern density of the metal wiring layers according to an equation: WS = a * PD + b, 
wherein WS is the warpage slope, PD is the average pattern density, a is a first constant, and b is a second constant.

Claims 2-8 and 10-19 are allowed based on their dependency to Claims 1 and 9, respectively, for the reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851